Citation Nr: 1206452	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-37 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a knee disorder.

4.  Entitlement to service connection for a disability manifested by breathing difficulties (also claimed as chronic obstructive pulmonary disorder (COPD)).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from January 1957 to August 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Board remanded these issues so that a Board hearing could be scheduled.  In January 2012, however, the Veteran withdrew his request for a hearing before the Board.  The matter is again before the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

(The decision below addresses the question of entitlement to service connection for a disability manifested by breathing difficulties.  The remaining issues are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a disorder manifested by breathing difficulties that is attributable to active military service.  


CONCLUSION OF LAW

The Veteran does not have a disorder manifested by breathing difficulties that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through a May 2009 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim, as well as the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  All available and identified and available post-service treatment records have been secured.  The Veteran's service treatment records are not on file and according to the record, were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The identified notice letter advised the Veteran of this and requested that he provide NA Form 13055 in an effort to determine whether alternative records exist that may be helpful in his case.  The Veteran did not submit the requested form.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006),

The Board notes that a medical opinion has not been obtained for the Veteran's claim.  However, there is no current diagnosis of a disability manifested by breathing difficulties, or probative evidence of persistent or recurrent symptoms of such a disability following discharge from active service.  Although the Veteran is competent to report symptoms of such a disability, the competent and credible evidence submitted in this matter establishes that the Veteran does not have a disability manifested by breathing difficulties.  The Board is thus satisfied that the duties to notify and assist have been met.

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran asserts that he is entitled to service connection for a disorder manifested by breathing difficulties.  Specifically, he asserts that he had pneumonia during service, which was followed by exposure to gases without a gas mask.  The Veteran states that he has had difficulty breathing since those events.  

As noted, the Veteran's service treatment records were apparently destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46 (1996).

Post-service medical records show no evidence of treatment for a disability manifested by breathing difficulties.  In fact, all of the clinical evaluations of the Veteran's pulmonary system have been entirely normal.  A chest X-ray taken in Jun 2006 showed no evidence of disease.  The Veteran has not reported breathing difficulties to his treatment providers, although he has sought treatment for a variety of other disorders.  

The Veteran has alleged chronic breathing difficulties since his period of service.  The Veteran is competent to attest to observations of breathing difficulty.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  However, he is not competent to diagnose a pulmonary disorder, or render an opinion as to a cause or etiology of such a disorder, because he does not have the requisite medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the Veteran's allegations that he has a current disability manifested by breathing difficulties, which has existed since his period of service, are not consistent with the evidence of record.  There is no evidence of post-service clinical treatment for such symptoms in the 51 years since the Veteran was discharged from service.  The Veteran filed a claim for benefits in September 2006, and did not mention breathing difficulties as a result of service.  The Board does not find the Veteran's allegations of lung disability credible, especially with no recorded treatment at any point during or after service, and because none was mentioned in September 2006 when the Veteran was aware of the compensation program and actively seeking benefits for other disabilities.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to the existence of a disability characterized by breathing difficulties lacks credibility and is therefore of no probative value.

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current disability, the claim of service connection for a disorder manifested by breathing difficulties may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Service connection for a disability manifested by breathing difficulties is denied.


REMAND

The Veteran has been diagnosed with hearing loss, tinnitus, and bilateral knee disabilities, which he attributes to his service.  Specifically, the Veteran alleges that he incurred acoustic trauma while stationed on a flight line, and that he sustained a bilateral knee injury during service.  The Veteran is competent to testify as to the symptoms of hearing loss, tinnitus, and knee pain.  See Layno, supra.   Despite the evidence pertinent to current diagnoses and in-service events, the Veteran has not been afforded VA examinations of his claimed disabilities.  Thus, there is insufficient medical evidence for VA to make a decision on his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, VA orthopedic and audiological examinations should be scheduled to determine the nature and etiology of his bilateral knee disorders, hearing loss and tinnitus.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination of the Veteran to determine the nature and etiology of any knee disorder(s).  The claims folder and a copy of this remand should be provided to the examiner.  All clinically indicated tests and studies should be conducted.  

The examiner should provide a diagnosis for each knee disability found.  He/she should then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset as a result of the Veteran's period of active service.  (The examiner is advised that the Veteran is competent to report knee pain and/or an injury to the knees during service.)  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issues without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology which is found on examination should be noted in the evaluation report.

For any hearing loss and/or tinnitus found, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service.  The examiner's attention is drawn to the March 1999 and February 2009 VA audiological consultations.  A complete rationale should be provided for all opinions expressed.  

3.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


